Citation Nr: 0016605	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  94-10 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to benefits under 38 U.S.C.A. § 1151 for 
treatment received at a VA medical facility.

2. Entitlement to an increased disability evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from January 1949 to 
December 1952 and from January 1953 to November 1953.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in August 1998.  The requested 
development has been completed and the case has been returned 
for appellate consideration.  This appeal originates from a 
decision dated in July 1993, by the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 1996, the Board, inter alia, denied the claim for an 
increased disability evaluation for an anxiety disorder.  The 
veteran appealed to the United States Court of Veterans 
Appeals (Court).

In February 1998, counsel for the Secretary and counsel for 
the veteran filed a Joint Motion for Partial Vacation and 
Remand.  An Order of the Court, dated in February 1998, 
granted the motion which vacated the Board's decision with 
respect to the claim for an increased disability evaluation 
for an anxiety disorder.  The case was remanded to the Board 
for further proceedings consistent with the Court's Order.

During the pendency of this appeal, the appellant submitted a 
claim for benefits under 38 U.S.C.A. § 1151.  In September 
1999, the RO denied his claim and the appellant perfected his 
appeal for this issue in January 2000.  The Board notes that 
there is pending claim for a total disability rating for 
compensation based on unemployability referred to the RO by 
the Board in August 1996.


FINDINGS OF FACT

1.  There is no competent evidence of record to relate the 
amputation of the appellant's left lower extremity to 
treatment received at a VA facility.

2.  The appellant's PTSD is manifested by complaints of 
nervousness, flashbacks and nightmares of dead bodies, 
intrusive thoughts of combat, and increased startle response 
and is productive of a severe industrial and interpersonal 
impairment, with depression, panic and marked anxiety.

3.  The appellant's PTSD is not productive of symptoms 
bordering on gross repudiation of reality or which preclude 
him from gainful employment.

4.  Neither the rating criteria for PTSD in effect prior to 
November 1996 nor the amended rating criteria in effect 
subsequent to November 1996 is more favorable to the 
appellant's claim.


CONCLUSIONS OF LAW

1. The claim for benefits under 38 U.S.C.A. § 1151 is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2. The criteria for a no greater than 70 percent evaluation 
for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 9411 
(1996 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well Grounded Claims

Benefits under 38 U.S.C.A. § 1151

Initially, the Board notes that pursuant to 38 U.S.C.A. 
§ 5107(a), a VA claimant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

To establish entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151, it must be shown that additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease of injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination.  While the appellant's arguments summarized 
above have been carefully considered, there is no competent 
evidence of record to establish that there was any 
examination, treatment or hospitalization, or lack thereof by 
VA which either caused or contributed to the amputation of 
the appellant's left lower extremity.  The appellant's 
assertions in this case amount to mere speculation in the 
absence of any competent opinions to suggest any relationship 
between any treatment received at a VA facility and the 
subsequent left lower extremity amputation.  Absent an 
opinion from a medical expert, the allegation that there is 
such a relationship between any treatment or lack of 
treatment and the amputation is essentially unsupported lay 
speculation which may not form the basis for a well grounded 
claim.

The Board has carefully considered the appellant's assertions 
regarding the relationship between any treatment or lack 
thereof for his peripheral vascular disease by VA and the 
subsequent development of left lower extremity ischemia with 
the resulting amputation.  While the appellant may be 
competent to offer evidence regarding symptoms, Savage v. 
Gober, 10 Vet. App. 489 (1997), he is not competent to 
determine that the etiology of a disability is related to any 
specific incident or event or any other disorder, or that any 
treatment or lack thereof contributed to the left lower 
extremity ischemia and amputation.  Such a relationship, 
which involves a medical diagnosis, must be identified by an 
appropriate medical expert.  Through these statements alone, 
he cannot meet the burden imposed by section 5107(a) merely 
by presenting lay beliefs as to the cause of the veteran's 
death and it's relationship to service or any incident 
therein because the cause of the veteran's death and it's 
relationship to any causative factor or other disability, as 
noted above, are medical conclusions and lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical etiology or diagnosis cannot constitute evidence to 
render a claim well grounded under section 5107(a).

Although the appellant has submitted a statement from his 
private physician, dated in July 1998, who indicated some 
concern regarding reported symptoms prior to July 1998 
consisting of a cold foot and that the appellant indicated he 
would occasionally have to drag his left leg while walking, 
the physician further indicated that the appellant's 
presentation at the hospital in July 1998 may have been an 
acute event, that in dealing with vascular surgical patients, 
these types of episodes do happen and sometimes the legs 
cannot be salvaged and that he had no evidence regarding the 
appellant's condition at the time he was seen by VA in March 
1998.  This statement is deemed to be too vague in nature to 
support a finding of a well grounded claim in the absence of 
a more definitive nexus between the appellant's left lower 
extremity amputation and treatment or lack thereof by VA.  

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board notes that where the appellant has not met the 
burden of submitting evidence of a well-grounded claim, the 
VA has no duty to assist him in developing facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In this 
case, the appellant has not put VA on notice of the existence 
of any additional evidence that, if submitted, could make his 
claim well grounded.  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).

II.  Increased Disability Evaluation for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 C.F.R. Part 4.  The average impairment 
is set forth in the VA's SCHEDULE FOR RATING DISABILITIES, codified 
in C.F.R. Part 4, which includes Diagnostic Codes which 
represent particular disabilities.  The pertinent Diagnostic 
Codes and provisions will be discussed below as appropriate.

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  In this case, the Board has reviewed the 
entire record; however, the Board finds the most recent 
evidence consisting of the VA outpatient treatment reports 
dated from 1995 to 1998 as well as the VA examination reports 
dated in October 1998, March 1999 and July 1999 to be most 
probative of the current nature and extent of the service-
connected psychiatric disability.  See e.g. Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Background

In May 1963 the RO granted service connection for 
psychoneurosis, anxiety reaction.  The anxiety disorder was 
assigned a 10 percent disability evaluation effective from 
January 23rd, 1963.

In September 1965, the RO assigned a temporary total 
disability evaluation based upon a period of hospitalization 
for anxiety effective from July 8th to August 31st, 1965.  A 
30 percent disability evaluation was assigned effective from 
September 1st, 1965.  It was noted that the appellant was 
hospitalized for increased tremors, chest pain and stomach 
pain.  During hospitalization his medication was changed and 
increased.  The rating board noted that a 30 percent 
disability evaluation was warranted due to the increased 
symptoms and increased need for medication.

The appellant was hospitalized again in July 1967 and 
September 1970 due to his anxiety disorder and the RO 
assigned temporary total disability evaluations for both 
periods of hospitalization, effective from July 24th to 
August 31st, 1967 and from September 11th to November 30th, 
1970.  The 30 percent disability evaluation was restored 
effective from September 1st, 1967 and again December 1st, 
1970. 

In December 1995 VA examinations were conducted.  On 
psychological examination the appellant complained of 
dizziness, low back pain, shakiness, weakness, muscle and 
stomach pain, fatigue and nervousness.  He indicated that he 
experienced flashbacks and nightmares of dead bodies as well 
as intrusive thoughts of combat.  He stated that he sometimes 
wakes up at night striking the wall with his fist.  He avoids 
watching combat related media and startled noticeably at the 
sounds of loud noises.  

On mental status examination the appellant appeared to be in 
a moderate degree of stress.  He appeared his stated age, had 
an average build and was of average height.  His dressing and 
grooming were casual, neat and clean and his hair was combed.  
Facial features appeared anxious and worried and he was 
markedly tremulous throughout the interview, often speaking 
in a quivering voice.  His attitude was cooperative and 
friendly and his behavior was appropriate for the occasion.  
There was no cloudiness of sensorium and he was oriented, in 
good contact and relevant.  His memory appeared grossly 
intact in all spheres but attention and concentration were 
impaired.  Insight and judgment were within normal limits and 
there was no evidence of psychosis.  Suicidal/homicidal 
ideations/attempts were nonexistent and his affect was 
considered to be reflective of anxiety.  The examiner further 
noted that while the appellant allowed his wife to handle his 
finances, the appellant was considered to be able to handle 
his own finances if necessary.  Psychological testing was 
consistent for findings on examination and the diagnosis was 
post traumatic stress disorder, chronic.  The Global 
Assessment of Functioning (GAF) score on Axis V was 45 
reflective of serious symptoms or serious impairment in 
social, occupational or school functioning.

In February 1996, the RO granted entitlement to a 50 percent 
disability evaluation for the anxiety disorder based upon the 
findings noted on VA examination in December 1995.  In 
February 1996, the appellant indicated his disagreement with 
the 50 percent disability evaluation and requested a 100 
percent disability evaluation. 

Pursuant to the Court's Order and the August 1998 remand, the 
appellant was scheduled for VA psychiatric examinations in an 
effort to determine the current nature and severity of his 
service-connected psychiatric disability.

On VA examination in October 1998, the appellant reported 
that he could not communicate with people at times and that 
he had regular nightmares about his Korean War experiences.  
He noted that he avoids reminders of his military service and 
estimated having combat related nightmares once every 10 
days.  He further noted that he wondered why he survived the 
war while so many others did not.  On mental status 
examination it was noted that the appellant arrived in a 
wheelchair and was appropriate in grooming and attire.  His 
thought processes were clearly intact and his thought content 
was invariably appropriate to the questions asked.  His 
expressive and receptive language abilities were normal and 
he gave no evidence of current or past hallucinations or 
delusions.  While he admitted to occasional suicidal thought, 
he denied any actual intent.  He stated that he sometimes 
thinks about driving his car into the Tennessee river, but 
added that he never would because of thoughts about his 
"family or something" stop him.  He was considered to be 
capable of handling most activities of daily living with the 
exception of reported problems due to hand tremors.  He 
reported that his wife did the majority of the driving in the 
past since he had side-effects from his medication and he 
would become easily rattled in traffic.  However, since his 
partial amputation, he is unable to drive.  

The appellant was considered to be well oriented times three 
and his memory was good for most details, but he had some 
difficulty remembering remote details such as the names of 
towns he had visited in Korea.  His general memory skills 
were not considered to be impaired.  He offered no evidence 
of nor did he report problems with ritualistic behaviors and 
while he had episodic thoughts about his Korean War 
experiences, they lacked an obsessive quality.  His speech 
was normal in all respects and when specifically asked about 
panic attacks indicated that he was having one during the 
examination because his nerves were "pumping like crazy."  
The examiner commented that he did not give any behavioral 
evidence of an actual panic attack nor did he report any 
history of the same.  His mood seemed mildly depressed and 
anxious and when discussing some of his war experiences he 
teared up and his voice quivered.  His affect varied from 
friendly to jovial to angry and finally reflected resentment.  
He gave no present or historical evidence of actual violent 
behavior or impaired impulse control. 

Based upon the psychological testing, the examiner commented 
that the results were most consistent with an individual who 
consciously exaggerates or malingers in an attempt to obtain 
some goal.  The examiner further commented that the 
appellant's appropriate diagnosis is PTSD and that it was 
mild to moderate in nature and the Global Assessment of 
Functioning (GAF) score was 80.

In March 1999, the appellant underwent VA psychiatric 
examination.  In addition to a reiteration of complaints 
noted above, the appellant indicated that he was easily 
irritated and could not cope with outside situations.  He 
stated that if he did not take his medication, he could not 
sleep at night.  In addition, he reported that he suffers 
from hallucinations and hears a friend's voice who died in 
the Korean War calling him and asking for help.  On mental 
status examination, the examiner indicated that the appellant 
looked his stated age of 66.  He was considered to be 
agitated and his attitude during the interview was irritable 
although he tried to be cooperative.  His mood was tense and 
unhappy and his affect was congruent.  His speech was slow 
but clear.  The examiner indicated that there was a 
perceptual disorder in that he suffers from auditory 
hallucinations.  His thought content indicated that he could 
not trust people around him.  He was oriented to time, person 
and place.  His memory for remote, recent, immediate and 
short-term was considered to be good although his information 
and intelligence were poor.  Concentration and calculation 
were poor and he was unable to complete serial 7's.  Judgment 
was fair and his insight was good.

The examiner indicated that based upon his present mental 
status and his history including his feeling about the 
worthlessness of his life, his suicidal ideation, crying, 
depression, and impairment in many different areas including 
work, family relationships as well as suffering from 
hallucinations with survivor's guilt, and the overall 
impairment in socialization, the diagnosis was PTSD and the 
GAF score was 55.

In July 1999, the appellant again underwent VA examination.  
The appellant essentially reiterated his history as noted 
above.  On mental status examination the appellant was noted 
to be casually dressed, ambulating by wheelchair, cooperative 
yet highly anxious and shaking in the head and upper limbs.  
His mood was intense and anxious and his affect was 
appropriate to content.  His speech was normal and he was 
found to be fully oriented, in good contact with reality and 
linear in his thinking.  He reported no hallucinations which 
are not flashback related and no delusional material could be 
elicited or uncovered.  He was hyperalert, hypervigilant and 
easily startled.  His memory appeared to be intact and his 
concentration was poor.  His calculation was fair and 
information and intelligence were within normal limits.  He 
reported an eighth grade education with a general equivalency 
diploma.  His insight and judgment were fair and he denied 
suicidal, homicidal and destructive ideas and impulses.  He 
did report past suicidal rumination but without gesture or 
plan.

The examiner noted that the appellant reported depressive 
symptoms including crying spells, fatigue, sleep disturbance, 
irritability, emptiness and hopelessness, self devaluation, 
bouts of confusion, and reduced motivation.  On psychological 
testing the results were suggestive of an individual in whom 
anxiety and depression were the most salient 
features/symptoms.  The diagnosis was PTSD, Korean combat 
related, severe with depression, panic and marked anxiety.  
The GAF score was 50.  The examiner further commented that 
the appellant's last three GAF scores, 80 in October 1998, 55 
in March 1999 and 50 on this examination, indicate 
considerable change.  The examiner noted that he believed the 
appellant had serious symptoms and is not functioning 
socially, has had suicidal rumination and is limited in his 
productivity, not necessarily related to employment 
productivity.  He concluded that the GAF score of 80 was an 
over-estimation of the appellant's global assessment of 
functioning at the time of that specific examination.

Analysis

Initially, the Board notes that the appellant's diagnosis for 
his service-connected psychiatric disability has been changed 
from generalized anxiety disorder to PTSD.  On VA examination 
in October 1998, the VA examiner provided the following:

Based upon clinical examination 
[including] a thorough review of 
available records, it is this examiner's 
opinion that [the appellant] has always 
and continues to suffer from a post 
traumatic stress disorder from his Korean 
War experiences.  Such a diagnosis was 
not available until many years after the 
Korean War and thus was not an option for 
many former diagnosticians who met with 
this gentleman. ...

The Board notes that both anxiety and PTSD are rated pursuant 
to the same diagnostic criteria under anxiety disorders, 
series 9400-9413.  Since all of the appellant's symptoms are 
contemplated by this diagnostic series, for which only one 
evaluation is possible, the identification of PTSD as the 
appellant's major psychiatric disability by the RO is 
appropriate and the change from the diagnosis of generalized 
anxiety to PTSD is not deemed to be prejudicial.  See also 38 
C.F.R. § 4.14 (1999).

The Board next notes that, during the pendency of this 
appeal, the applicable rating criteria for mental disorders, 
38 C.F.R. § 4.125 et seq., was amended effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (October 8, 1996).  Pursuant 
to VAOPGCPREC 11-97, where a regulation is amended during the 
pendency of an appeal to the Board, the Board must first 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation, and, if it is, the 
Board must apply the more favorable provision.  See Dudnick 
v. Brown, 9 Vet.App. 397 (1996)(per curiam); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  In view of these 
circumstances, the Board will evaluate the appellant's claim 
pursuant to the pre-November 1996 criteria and the post-
November 1996 criteria.

According to the criteria in effect prior to the November 
1996 change, a 10 percent disability evaluation is warranted 
for symptoms less than the criteria for a 30 percent 
evaluation with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent evaluation is warranted for definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent disability evaluation is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  Where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment, a 70 percent 
disability evaluation is warranted.  Where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community, 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior or the appellant is demonstrably unable 
to obtain or retain employment, a 100 percent disability 
evaluation is warranted.

The United States Court of Veterans' Appeals (Court) held in 
Johnson v. Brown, 7 Vet. App. 95 (1994), that the criteria in 
38 C.F.R. § 4.132, DC 9411 for a 100 percent rating are each 
independent bases for granting a 100 percent rating.  

The post-1996 criteria provide that a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is appropriate where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted where occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is warranted where there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  (38 C.F.R. Part 4, 
Diagnostic Code 9411 (1999).

After review of the evidence of record, the undersigned 
concludes that entitlement to a 70 percent evaluation for 
PTSD is warranted in this case.  In reaching this conclusion, 
particular emphasis has been placed upon the findings noted 
on VA psychological examination in July 1999 which confirmed 
the appellant's GAF score at 50 and indicated that the prior 
score of 80 was an over-estimation of the appellant's global 
assessment of functioning at the time of that specific 
examination.  

The level of impairment attributable to the appellant's 
psychiatric disability as identified within the recent 
medical evidence of record, when viewed in light of both the 
pre-November 1996 criteria and the post-November 1996 
criteria, is deemed to meet the requirements for a 70 percent 
evaluation.  With respect to the post-November 1996 criteria, 
the record reflects the presence of occupational and social 
impairment, with deficiencies in most areas including his 
family and social relations.  His judgment is fair and he has 
reported suicidal ideation.  The presence of near-continuous 
panic, anxiety and depression have been shown which are 
deemed to affect the ability to function independently, 
appropriately, and effectively.  Further impairment has been 
demonstrated with unprovoked irritability, difficulty in 
adapting to stressful circumstances and an inability to 
establish and maintain effective relationships.  The Board 
finds these symptoms show severe industrial impairment and 
impairment in social relationships so as to warrant a 70 
percent evaluation under the pre-November 1996 criteria also.

However, the record does not demonstrate the presence of 
symptomatology to meet the criteria for a 100 percent 
disability evaluation under either the pre-November 1996 
(old) criteria or the post-November 1996 (new) criteria.  
With respect to the old criteria, the appellant's PTSD has 
not been shown to be productive of totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior or that 
the appellant is demonstrably unable to obtain or retain 
employment due to the PTSD.  The July 1999 VA examiner found 
him to be fully oriented and in good contact with reality.  
The examiner reviewed the appellant's previous GAF scores and 
assigned one of 50.  He noted that he believed that the 
appellant had serious symptoms, was not functioning socially, 
and was limited in his productivity, not necessarily related 
to employment productivity.

Furthermore, with respect to the newer rating criteria, the 
medical evidence does not reflect total occupational and 
social impairment due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name such to meet the post-November 1996 criteria. 

Accordingly, in view of the above, entitlement to a 70 
percent evaluation for PTSD is warranted.  In the absence of 
any additional evidence reflecting the presence of PTSD 
symptomatology to meet either the old or new criteria for 
evaluating psychiatric disabilities, entitlement to a 
schedular 100 percent evaluation is not warranted.  The Board 
notes that a high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the Joint Motion filed in February 1998, the Board was 
requested to consider whether this case should be referred to 
the RO for action deemed appropriate regarding potential 
benefits under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1).

In this case, the rating schedule is not shown to be 
inadequate.  Indeed, the Board has specifically found that 
the veteran is entitled to a higher rating under the 
schedule, but is not entitled to the maximum schedular rating 
available, or entitled to a 100 percent schedular rating.  
The GAF scores, which a VA examiner in July 1999 explained as 
representing psychological, social and occupational 
functioning, showed a wide range during the period 1995 
through 1999, from a low in 1995 of 45 to a high of 80 in 
1998.  These scores were reconciled as a 50, which, as noted 
earlier, represents serious impairment, which is reflected in 
the 70 percent now assigned.  However, the record does not 
show an unusual disability picture or frequent 
hospitalizations that would render the rating schedule 
inadequate, and the Board does not believe the case warrants 
referral for consideration of an extraschedular evaluation.


ORDER

The claim for benefits under 38 U.S.C.A. § 1151 is denied.

A 70 percent evaluation for PTSD is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

